[Cite as State v. Duncan, 2018-Ohio-1511.]


                 Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                         No. 105978




                                             STATE OF OHIO

                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                             GEORGE DUNCAN

                                                        DEFENDANT-APPELLANT




                                               JUDGMENT:
                                                AFFIRMED



                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-16-603179-A

        BEFORE: Stewart, J., E.A. Gallagher, A.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: April 19, 2018
ATTORNEY FOR APPELLANT

Susan J. Moran
55 Public Square, Suite 1616
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

Katherine Mullin
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1} Defendant-appellant George Duncan appeals after pleading guilty to crimes in four

cases. This appeal involves one of those cases, Cuyahoga C.P. No. CR-16-603179-A. In it,

Duncan pleaded guilty to felonious assault, a second-degree felony in violation of R.C.

2903.11(A)(2) with a one-year firearm specification pursuant to R.C. 2941.141, having weapons

while under disability, a third-degree felony in violation of R.C. 2923.13(A)(3), and criminal

damaging, a first-degree misdemeanor in violation R.C. 2909.06. The plea deal contained an

agreed sentence of five years in prison. Both parties agree that judicial release ineligibility was

one of the terms of the plea bargain.

       {¶2} In his sole assignment of error, Duncan argues that his plea was not knowing,

voluntary, and intelligent. He claims the court violated Crim.R. 11 because it did not explain

that he would be ineligible for judicial release. He also claims the court violated Crim.R. 32

because it did not inform him that he had a right to appeal. For the reasons that follow,

Duncan’s assignment of error lacks merit.

       {¶3} In relevant part, Crim.R. 11(C)(2)(a) requires the court to:

       Determin[e] that the defendant is making the plea voluntarily with the
       understanding of the nature of the charges and of the maximum penalty involved,
       and, if applicable, that the defendant is not eligible for probation or for the
       imposition of community control sanctions at the sentencing hearing.
For nonconstitutional rights such as these, the trial court must substantially comply with Crim.R.

11. State v. Clark, 119 Ohio St. 3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 31. “Substantial

compliance means that under the totality of the circumstances the defendant subjectively

understands the implications of his plea and the rights he is waiving.”      State v. Nero, 56 Ohio

St.3d 106, 108, 564 N.E.2d 474 (1990), citing State v. Stewart, 51 Ohio St. 2d 86, 364 N.E.2d
1163 (1977); State v. Carter, 60 Ohio St. 2d 34, 396 N.E.2d 757 (1979).

       {¶4} This court has recognized that Crim.R. 11 does not require a court to inform a

defendant that he or she is ineligible for judicial release unless that condition is incorporated into

the plea agreement.     See State v. Williams, 8th Dist. Cuyahoga Nos. 104078 and 104849,

2017-Ohio-2650, ¶ 14, citing State v. Simmons, 1st Dist. Hamilton No. C-050817,

2006-Ohio-5760.

       {¶5} Duncan states in his brief that judicial release ineligibility was “one of the

conditions of his plea.” He complains that the court therefore failed to comply with Crim.R. 11

because the court did not ask him whether he understood that one of the terms of his guilty plea

was that he would be ineligible for judicial release.           However, we find that the court

substantially complied with Crim.R. 11.

       {¶6} A review of the transcript of proceedings evinces that Duncan was subjectively

aware that he would not be eligible for judicial release:

       Prosecutor: As part of this plea agreement on all four cases, the defendant agrees
       to five years in prison which means there would be no judicial release. Thank
       you.
       ***

       The Court: What’s the defense position?

       Counsel: Your Honor, everything the prosecutor set forth is accurate.
        ***

        The Court: Thank you. Mr. Duncan, did you understand everything the
        prosecutor and your attorney just said?

        Duncan: Yes.

(Tr. 6-7.)

        {¶7} Moreover, Duncan demonstrates no prejudice from this alleged error. He makes no

claim that he would have rejected the plea agreement had the statement regarding his ineligibility

for judicial release come directly from the court. Compare State v. Evans, 8th Dist. Cuyahoga

No. 100151, 2014-Ohio-3584, ¶ 8 (“While we recognize that the prosecutor, not the trial judge,

advised [the defendant] of the mandatory period of postrelease control, this court has consistently

held that absent a showing of prejudice, the court has substantially complied with Crim.R. 11 in

these instances.”).

        {¶8} Duncan next argues that the court violated Crim.R. 32 by failing to inform him of

his right to appeal. Crim.R. 32, in relevant part, provides that the court shall advise a defendant

of his or her right to appeal after imposing the sentence. The state concedes this error, but

argues it is harmless. In light of the fact that Duncan nevertheless filed a notice of appeal and

was appointed counsel by this court, we agree that the error was harmless. See State v. Dews, 2d

Dist. Greene No. 2015-CA-2, 2016-Ohio-4975, ¶ 6.

        {¶9} Judgment affirmed.

        It is ordered that appellee recover of appellant costs herein taxed.

        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.
       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



______________________________________________
MELODY J. STEWART, JUDGE

EILEEN A. GALLAGHER, A.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR